Case 2:19-cv-00013-SPC-NPM Document 83 Filed 10/14/20 Page 1 of 3 PageID 471




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



FTF LENDING, LLC,

              Plaintiff,

v.                                               Case No. 2:19-cv-13-FtM-38NPM

SOUTHWEST DEVELOPMENTS,
INC. and JASON MELOCHE

              Defendants.


              ORDER CONFIRMING THE SPECIAL MASTER’S
                       SALE OF REAL ESTATE

      Before the Court is Plaintiff’s Motion to Confirm the Special Master’s Sale of

Real Estate (Doc. 82). No response was filed to the motion and the time to respond

has lapsed.

      On April 1, 2020, the Court entered a Memorandum and Order granting

summary judgment in favor of Plaintiff FTF Lending, LLC and against all

Defendants. (Doc. 70). Thereafter a Judgment (Doc. 71) was entered .

      On May 29, 2020, the Court appointed attorney Matthew P. Flores as special

master to conduct a foreclosure sale. (Doc. 78). And on August 11, 2020, Plaintiff

filed a Notice of Special Master’s Sale of Real Estate (Doc. 79). In addition, on

September 3, 2020, Plaintiff filed a Notice of Proof of Publication of Foreclosure

Sale in the Business Observer on August 7, 14, 21, 28, 2020. (Doc. 81). Finally, on
Case 2:19-cv-00013-SPC-NPM Document 83 Filed 10/14/20 Page 2 of 3 PageID 472




September 15, 2020, Plaintiff filed the Special Master’s Report of Sale of Real

Estate (Doc. 81).

      Having reviewed: (1) the Plaintiff’s Motion to Confirm the Special Master’s

Sale of Real Estate; (2) the Special Master’s Notice of Sale of Real Estate; (3) the

Proof of Publication of the Notice of Special Master’s Sale of Real Estate; and (4)

the Special Master’s Report of Sale of Real Estate, the Court finds:

      1.    The terms of the foreclosure sale as set forth in the Final Judgment

            have been met; and

      2.    The Notice of Special Master’s Sale of Real Estate was published in a

            newspaper of general circulation in Collier County, Florida on August

            7, 2020, August 14, 2020, August 21, 2020, and August 28, 2020,

            respectively; and

      3.    The Special Master properly conducted the foreclosure sale on

            September 10, 2020 in all respects.

      4.    The Special Master’s fees and costs for his services in conducting the

            foreclosure sale are reasonable and have been paid by the Plaintiff.

      As a result, it is ORDERED:

(1)   Plaintiff’s Motion to Confirm the Special Master’s Sale of Real Estate (Doc.

      82) is GRANTED.

(2)   The foreclosure sale of real estate situated in the State of Florida, County of

      Collier, and more commonly known as 73 7th Street, Bonita Springs, Florida

      34134 (Parcel ID #24532960005) (the “Property”), which occurred on

                                         2
Case 2:19-cv-00013-SPC-NPM Document 83 Filed 10/14/20 Page 3 of 3 PageID 473




      September 10, 2020 at 12:00 p.m. outside the front door of the Property, is

      CONFIRMED.

(3)   The Special Master is authorized and directed to issue a certificate of title or

      deed to the Property in favor of FTF Lending, LLC.

(4)   A Writ of Possession shall be awarded in favor of FTF Lending, LLC to place

      it in immediate possession of the Property.

(5)   The following lien(s) recorded against the Property shall be released such

      that title is vested in favor of FTF Lending, LLC free and clear of all claims,

      encumbrances, interests, and liens:

      a)    a certain mortgage and security agreement dated November 29, 2017,
            executed by Defendant, Southwest Developments, Inc., delivered to
            the Plaintiff, FTF Lending, LLC, and recorded on December 5, 2017 in
            the Office of the Clerk of the Circuit Court and Comptroller, Collier
            County, Florida as Instrument #5479285 (Official Records Book 5455
            at Page 880); and

      b)    a certain notice of lis pendens filed by the Plaintiff, FTF Lending, LLC,
            and recorded on January 30, 2019 in the Office of the Clerk of the
            Circuit Court and Comptroller, Collier County, Florida as Instrument
            #5666198 (Official Records Book 5594 at Page 588).

      DONE and ORDERED in Fort Myers, Florida on October 14, 2020.




                                          3
